Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-27 are currently pending. 

Priority
This application claims priority from Provisional Application Nos. 62676273 dated 05/24/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are further objected to as failing to comply with 37 CFR 1.84(g) because following figure(s) do not conform to the margin requirements (note that the margin requirement includes text): 
One inch (1”) left margin - Fig.1, 2, 3, 4, 5, 6, 7, 8, 11, 16, 18, 20, 21, 22, 24, 26, 28, 30, 32, 35, 37, 39, 40, 41, 42, 43, 44;
One inch (1”) top margin – Fig.1, 3, 4, 5, 6, 8, 9, 10, 11, 13, 15, 17, 18, 19, 21, 23, 25, 27, 29, 31, 33, 34, 38, 40, 41;
Five eighths inch (5/8”) right margin .625 – Fig. 3, 6, 12, 24, 30, 35, 36, 37, 41.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating diagnosis. 
Regarding claims 1 and 15, the limitation of (claim 1 being representative) receiving a target population dataset comprising a series of baseline biological characteristics of the target population; assigning parameter values based upon a user defined distribution of population characteristics; analyzing the population dataset for generating a diabetes risk wherein diabetes duration is used as a time index, said diabetes risk operating one or more inter-correlated risk equations can be used as a predictor to determine a risk of a diabetes-related event or mortality of a patient; adjusting the risk based upon new data collected based upon a new set of annual values collected during the generating of the population dataset; receiving a first patient medical information comprising clinical, biomedical, and demographic factor information; predicting a risk of an occurrence of one or more diabetes-related events with said diabetes risk based upon said parameter values, by comparing the first patient medical information to the population dataset; providing at least one clinical or behavioral modification recommendation based on the predicted risk of the occurrence of said one or more diabetes-related events or mortality; and tracking a progression and survival status of a user taking action toward achieving goals associated with improving health based upon the at least one clinical or behavioral modification recommendation covers a method organizing human activity as detailed below.
Regarding claim 16- the limitation predict an occurrence of one or more diabetes-related events through an iterative process; predict a progression of one or more risk factors through the iterative process; predict an occurrence of mortality of a patient through the iterative process; and display the predicted risk of the one or more diabetes- related events covers a method organizing human activity as detailed below.
As drafted, these processes, under the broadest reasonable interpretation, covers a method organizing human activity but for the recitation of generic computer components. That is other than reciting a computer processor, at least one processor, at least one memory, a diabetes risk engine, a diabetes-related events module, a risk factors module, a mortality module, at least one memory, and a display interface the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for a computer processor, at least one processor, at least one memory, a diabetes risk engine, a diabetes-related events module, a risk factors module, a mortality module, at least one memory, and a display interface, the claims encompass a person or infra). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 and 15 recite the additional element of a computer processor and a diabetes risk engine. Claim 16 recites the additional element of at least one processor, a diabetes-related events module, a risk factors module, a mortality module, at least one memory, and a display interface. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for analysis of information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of for a computer processor, a diabetes risk engine, at least one processor, a diabetes-related events module, a risk factors module, a mortality module, and a display interface to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

Claims 2-14 and 16-27 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 17 further define risk factors. Dependent claim 3 further defines risk equations. Dependent claim 4 further defines patient medical information. Dependent claims 5-14 and 19-27 further define diabetes-related events. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the diabetes-related events module, the risk factor module, the mortality module in claim 16.
The Examiner has reviewed the specification and found no structure associated with these modules. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1 and 15 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of the ordinary skill in the art to conclude that the Applicant has possession of the invention at the time of filling. 
Specifically, the claims recite (Claim 1 being representative) “Assigning parameter values…” The Applicant has provided no disclosure of how the parameter values are assigned. The specification at para. 0146 states:

    PNG
    media_image1.png
    422
    514
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    41
    509
    media_image2.png
    Greyscale


As can be see, there is no specific description as to how the parameter values are assigned. As such the claimed invention lacks adequate written description. 
Additionally, the claims recite (Claim 1 being representative) “providing at least one clinical or behavioral modification recommendation based on the predicted risk…” The Applicant has provided no disclosure of how the recommendation is based on the predicted risk. The specification at para. 0030 states:

    PNG
    media_image3.png
    155
    516
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    261
    513
    media_image4.png
    Greyscale


As can be see, there is no specific description as to how the recommendation is based on the predicted risk. As such the claimed invention lacks adequate written description. 
The examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of values assigning or providing a recommendation, but rather is directed to the Applicant’s lack of specificity as to how the assigning of values is specifically performed with respect to the Applicant’s claimed invention, and how the recommendation is specifically provided based on the risk with respect to the Applicant’s claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant’s invention such that they could avoid infringing the Applicant’s claimed invention. In this case, they would not because the Applicant’s description of analysis and determination claims any and all types of assigning parameter values and recommendations evidencing that the Applicant did not adequately disclose their invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted step is: receiving new data collected based upon a new set of annual values collected. Claim 1 recites “…new data collected based upon a new set of annual values collected...” A target population data set was received, however, new data was never received. And so, it is unclear how adjusting the risk engine can be performed in response to this action. For examination purpose, Examiner interprets that new data collected based upon a new set of annual values has been collected. 
Claim 1 and 15 recite “assigning…based upon a user defined distribution of population characteristics” The claim is indefinite because it is unclear how the claim can be met. Population characteristics were never recited to occur. A target population dataset was received comprising a series of baseline biological characteristics of the target population, however, this is not 
In claim 16 the limitations “the diabetes-related events module, the risk factor module, the mortality module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with these 3 modules. The Examiner advises the applicant to recite that the modules are part of the computer program code. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The Examiner suggest that the applicant recite that the modules are part of the computer program code, which would alleviate the issue.

The remainder of the claims are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246) and in further view of Theophilos (US 2008/0300923).

REGARDING CLAIM 1
	McKenna discloses receiving a target population dataset comprising a series of baseline biological characteristics of the target population ([0001] teaches a method for screening a population to identify persons at risk for developing diabetes, [0023] teaches the method comprising of obtaining measurement data of biomarkers in at least one biological sample); 
assigning parameter values based upon a user defined distribution of population characteristics ([0027] teaches method further comprising obtaining clinical measurement data (interpreted by examiner as parameters values) for an individual for at least one clinical parameter. [0123] teaches the clinical parameters encompass characteristics such as age, race, ethnicity, gender, and heath factors (which examiner interprets as population characteristics)); 
analyzing, using a computer processor, the population dataset for generating a diabetes risk engine wherein diabetes duration is used as a time index, said diabetes risk engine operating one or more inter-correlated risk equations can be used as a predictor to determine a risk of a diabetes-related event or mortality of a patient ([0022] teaches identifying members of a population at risk of diabetes and methods sued for calculating diabetes risk, advising of diabetes risks by providing diagnostic test system. [0023] teaches evaluating risk for the individual developing a diabetic condition based on an output from a model (examiner interprets this as the diabetes risk engine), wherein the model is executed based on an input of the biomarker measurement data (which examiner interprets as the population dataset) [0028] teaches that the biomarker measurement data of a population of individuals are inputs to model. [0039] teaches model used to derive a correlation between risk of developing a diabetic condition (examiner interprets this as determining risk of a diabetes-related event) [0130] teaches linear and non-linear equations and statistical classification analyses (examiner interprets this as inter-correlated risk equations) to determine the relationship between levels of biomarkers detected in a subject sample and the subject's risk of Diabetes. [0193] teaches assessing the diabetic condition of a subject over a period of time (interpreted by examiner as diabetes duration). Examiner would like to note that ‘can be used’ is an optional statement and does not require actual prediction of the risk.); 
adjusting the risk engine based upon new data collected based upon a new set of values collected during the generating of the population dataset ([0254] teaches adjusting parameter values based on adjustments for a population (these adjusted parameter values are interpreted by examiner as new data based upon a new set of annual values) and such adjustments are captured, confirmed, improved and updated continuously through a registry of past data presented to the model (interpreted as the risk engine)); 
receiving a first patient medical information comprising clinical factor information ([0027] teaches method further comprises obtaining clinical measurement data for the individual (interpreted by examiner as first patient)); 
predicting a risk of an occurrence of one or more diabetes-related events with said diabetes risk engine based upon said parameter values, by comparing the first patient medical information to the population dataset ([0010] teaches previous methods of risk prediction for diabetes, pre-diabetes or pre-diabetic conditions that asses the risk of developing diabetes or a pre-diabetic condition, and risk assessment encompassing samples from a population. [0034] teaches predicting development of a diabetic condition (interpreted by examiner as a diabetes-related events). [0072] teaches the study to include risk predictions and a diabetes risk score in a population, see also FIG. 3. [0025] teaches comparing the biomarker measurement data from a population and evaluating the risk of the individual developing a diabetic condition from comparison. [0177] teaches subject information such as medical history); 
providing at least one clinical or behavioral modification recommendation based on the predicted risk of the occurrence of said one or more diabetes-related events or mortality; and ([0066] teaches recommending therapeutic intervention or lifestyle intervention. [0268] teaches risk satisfaction for diabetes used for clinical decision and recommending preventative check-ups, increased visit frequency (interpreted by examiner as behavioral modifications), increased testing and therapeutic intervention (interpreted by examiner as clinical modifications))
tracking a progression and survival status of a user taking action toward achieving goals associated with improving health based upon the at least one clinical or behavioral modification recommendation ([0019] teaches causes associated with the progression of diabetes (examiner interprets this as means for tracking a progression of a user). [0066] also teaches managing and monitoring the health care of an individual or group of individuals, monitoring the health care treatment, and recommending therapeutic intervention (interpreted by examiner as clinical modifications), or recommending lifestyle intervention (interpreted by examiner as behavioral modifications) to rank an individual or group of individuals. [0064] teaches ranking based on factors comprising risk of developing risk of diabetic condition (interpreted by examiner as action towards achieving goal) [0074] and FIG. 5 teach pathways associated with progression. [0108] teaches treatments and therapies that slow the progression of diabetes or prevent its onset (interpreted by examiner as action towards achieving goals associated with improving health) [0157] teaches assessing the progression and regression (interpreted by examiner as survival status) of a diabetic condition. [0168] teaches subjects exposed to treatments and who have shown improvements in diabetes risk factor such as clinical parameters as result of treatment (interpreted by examiner as modification recommendation)).

McKenna does not explicitly disclose, however Zhong discloses:
receiving a first patient medical information comprising biomedical, and demographic factor information (Zhong [0029] teaches receiving medical records. [0072] teaches electronic medical records (EMR) including information indicative of demographic information associated with the patient (e.g., age, income, education, location, gender), clinical observations or other habitual behavior information (e.g., smoking, alcohol usage, etc.), family medical history, physician notes and care plans, and/or the like.)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for screening a population to identify persons at risk for developing diabetes of McKenna to incorporate medical information containing biomedical and demographic information as taught by Zhong, with the motivation of providing a better understanding of how an individual patient's condition is likely to be affected by various actions, or how different therapies or actions could improve regulation of the patient's condition (Zhong at [0004]).

McKenna and Zhong do not explicitly disclose, however Theophilos discloses:
Annual values (Theophilos at [0048] and [0051] teaches annual values. [0058] teaches a periodic model revised annually)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for screening a population to identify persons at risk for developing diabetes of McKenna and the collection of medical information containing biomedical and demographic information of Zhong to incorporate annual values as taught by Theophilos, with the motivation of adjusting the risk rating over a period of time to optimize participation in and adherence with individual life choices, disease prevention, health promotion and condition management decisions, which reduce the risk of the need to expend medical resources for complex medical interventions and that further allows for the rating to be adjusted for programs that have the maximum positive impact on ultimate health outcomes over time (Theophilos at [0009]).

REGARDING CLAIM 2
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Zhong and Theophilos do not disclose, however McKenna further discloses:
The method of claim 1, further comprising a step of predicting a progression of risk factors of said first patient (McKenna at [0022] teaches determining the risk that an individual (interpreted by examiner as first patient) will develop diabetes. [0023] teaches evaluation the risk for developing a diabetic condition. [0145] teaches assessing risk factors. [0152] teaches a subject (interpreted by examiner as first patient) exhibiting or not exhibiting diabetes risk factors. [0183] teaches a assessing if a subject has shown improvement in diabetes risk factor or moved within the risk spectrum of pre-diabetes (interpreted by examiner as means for predicting progression of risk factors)).  

REGARDING CLAIM 4
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
 and Theophilos do not explicitly disclose, however Zhong discloses:
The method of claim 1, wherein said first patient medical information comprises risk factors comprising medication adherence, lifestyle modification, and therapy escalation. (Zhong at [0029] teaches receiving medical records (interpreted by examiner as first patient medical information), an adherence model and determining an adherence value for a therapy regimen. [0072] teaches electronic medical records (EMR) including information indicative of medical diagnoses or medical conditions of patient, drugs or medications that have been administered or taken by the patient, prescription information (which is interpreted by examiner as means to determine medication adherence) , therapy changes for the patient (interpreted by examiner as therapy escalation). [0089] teaches obtaining lifestyle information regarding the patient (interpreted by examiner as lifestyle modifications).

REGARDING CLAIM 13
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
McKenna and Theophilos do not disclose, however Zhong further discloses: 
The method of claim 1, wherein said diabetes-related event is an adverse event, wherein said adverse event is severe hypoglycemia (Zhong at [0160] teaches an acute diabetic event such as severe hypoglycemia).  

REGARDING CLAIM 15 
Claim 15 is analogous to Claim 1 thus Claim 15 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923) and in further view of Urdea (US 2007/0218519).

REGARDING CLAIM 3
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos do not disclose, however, Urdea discloses:
The method of claim 1, wherein the inter-correlated risk equations account for risk escalation as diabetes progress and during interactions between complications (Urdea at [0003] teaches identifying risk of developing diabetes. [0023] teaches deriving one or more risk prediction algorithms or computed indices for the diabetes or pre-diabetic condition. [0156] teaches diabetes risk factors incorporated into predictive models. [0159] teaches model is written in differential equations and comprises of risk factors, progression of disease, treatment and complications (interpreted by examiner as inter-correlated risk equations account for risk escalation as diabetes progress and during interactions between complications)).  
It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for screening a population to identify persons at risk for developing diabetes of McKenna and include biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos to incorporate risk equation as taught by Urdea, with the motivation of identifying and diagnosing individuals who are not yet diabetics, but who are at significant risk of developing Diabetes. (Urdea at [0013]).

Claims 5, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923) and in further view of Kim (US 2020/0063089).

REGARDING CLAIM 5
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos do not disclose, however, Kim discloses:
The method of claim 1, wherein said diabetes-related event is a macrovascular event, wherein said macrovascular event is a stroke (Kim at [0004] teaches diabetes related event macrovascular such as stroke).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for screening a population to identify persons at risk for developing diabetes of McKenna and including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos to incorporate information regarding macrovascular events such as a stroke as taught by Kim, with the motivation of preventing, improving, or treating diabetes by using natural products which are dietary and have few side effects in the treatment of diabetes (Kim at [0004]).

REGARDING CLAIM 6
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos do not disclose, however, Kim discloses:
(Kim at [0004] teaches diabetes related event macrovascular such as myocardial infraction).  

REGARDING CLAIM 8
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos does not disclose, however, Kim discloses:
The method of claim 1, wherein said diabetes-related event is a macrovascular event, wherein said macrovascular event is angina (Kim at [0004] teaches diabetes related event macrovascular such as angina)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923), in view of Kim (US 2020/0063089) and in further view of Barhak (US 2014/0297241).

REGARDING CLAIM 7
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos do not disclose, however, Kim discloses:
The method of claim 1, wherein said diabetes-related event is a macrovascular event (Kim at [0004] teaches diabetes related event macrovascular),

Mckenna, Zhong, Theophilos and Kim do not disclose, however, Barhak discloses
wherein said macrovascular event is congestive heart failure (Barhak at [0007] teaches macrovascular complications such as congestive heart failure).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for screening a population to identify persons at risk for developing diabetes of McKenna, including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos and incorporating information regarding macrovascular events such as a stroke of Kim to incorporate information regarding macrovascular events such as congestive heart failure as taught by Barhak, with the motivation of predicting macrovascular complications (Barhak at [0007]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923), in view of Kim (US 2020/0063089) and in further view of Martin (US 2004/0023947).

REGARDING CLAIM 9
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Mckenna, Zhong and Theophilos do not disclose, however, Kim discloses:
The method of claim 1, wherein said diabetes-related event is a macrovascular event (Kim at [0004] teaches diabetes related event macrovascular), 
Mckenna, Zhong, Theophilos and Kim do not disclose, however, Martin discloses:
wherein said macrovascular event is revascularization surgery (Martin at [0393] teaches macrovascular disease includes coronary heart disease. [0386] teaches coronary heart disease events include revascularization procedures).  

 and incorporating information regarding macrovascular events such as a stroke of Kim to incorporate information regarding macrovascular events such as revascularization surgery as taught by Martin, with the motivation of preventing or reducing the risk of occurrence, or recurrence where the potential exists, of coronary heart disease event, a cerebrovascular event, and/or intermittent claudication (Martin at [0385]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923), and in further view of Johnston (US 2015/0065421).

REGARDING CLAIM 10
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Zhong and Theophilos do not disclose, however McKenna further discloses:
The method of claim 1, wherein said diabetes-related event is a microvascular event (McKenna at [0271] teaches diabetic condition include microvascular damage), 

McKenna, Zhong and Theophilos do not explicitly disclose, however Johnston discloses:
wherein said microvascular event is end stage renal failure (Johnston at [0168] teaches microvascular event is characterized by renal failure, end-stage renal disease or renal death).  

 to incorporate information regarding microvascular events such as end stage renal failure as taught by Johnston, with the motivation of reducing the risk of a microvascular event in a patient (Johnston at [Abstract]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923) and in further view of Clube (US 2016/0017056).

REGARDING CLAIM 11
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Zhong and Theophilos do not disclose, however McKenna further discloses:
The method of claim 1, wherein said diabetes-related event is a microvascular event (McKenna at [0271] teaches diabetic condition include microvascular damage), 

McKenna, Zhong and Theophilos do not explicitly disclose, however Clube discloses:
wherein said microvascular event is blindness (Clube at [2246] teaches microvascular complications in diabetes is the main cause of blindness).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for screening a population to identify persons at risk for developing diabetes of McKenna and including biomedical and demographic information in  to incorporate information regarding microvascular events such as blindness as taught by Clube, with the motivation of enabling tailored medicines that address individual human patient genotypes or phenotypes. (Clube at [0005]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923) and in further view of Rosman (US 2007/0128682).

REGARDING CLAIM 12
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
Zhong and Theophilos do not disclose, however McKenna further discloses:
The method of claim 1, wherein said diabetes-related event is a microvascular event (McKenna at [0271] teaches diabetic condition include microvascular damage), 

McKenna, Zhong and Theophilos do not explicitly disclose, however Rosman discloses:
wherein said microvascular event is severe pressure sensation loss (Rosman at [0012] teaches microvascular complications include loss of feeling, altered pressure, severe pain (examiner interprets this as pressure sensation loss)).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for screening a population to identify persons at risk for developing diabetes of McKenna and including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos to incorporate information regarding microvascular events such as severe pressure sensation loss as taught by Rosman, with the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Zhong (US 2018/0277246), in view of Theophilos (US 2008/0300923) and in further view of Melker (US 2008/00445825).

REGARDING CLAIM 14
McKenna, Zhong and Theophilos disclose the limitation of claim 1.
McKenna and Theophilos do not disclose, however Zhong further discloses: 
The method of claim 1, wherein said diabetes-related event is an adverse event, wherein said adverse event is hypoglycemia (Zhong at [0160] teaches an acute diabetic event such as severe hypoglycemia).  

McKenna, Zhong and Theophilos not disclose, however Melker further discloses:
Symptomatic hypoglycemia (Melker at [0002] teaches hypoglycemia can be symptomatic or asymptomatic)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method for screening a population to identify persons at risk for developing diabetes of McKenna and including biomedical and demographic information in patient medical records of Zhong and the annual value of Theophilos to incorporate information regarding microvascular events such as symptomatic hypoglycemia as taught by Melker, with the .

Claims 16, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), and in further view of Johnston (US 2015/0065421).

REGARDING CLAIM 16
McKenna discloses a diabetes risk engine system comprising: at least one processor; at least one memory unit containing computer program code (McKenna at [0036] teaches a processor and storing a routine to analyze the biomarker measurement data to evaluate a risk for developing a diabetic condition (the routine is interpreted by examiner as computer program code). [0023] teaches evaluating risk for the individual developing a diabetic condition based on an output from a model (examiner interprets this as the diabetes risk engine)); 
a diabetes-related events module configured to predict an occurrence of one or more diabetes-related events through an iterative process (McKenna at [0036] teaches a predictive model (interpreted by examine as a diabetes-related events module) used to predict diabetes and related conditions using predictive mathematical algorithms and computed indices (interoperated by examiner as iterative processes)); 
a risk factors module to predict a progression of one or more risk factors through the iterative process (McKenna at [0004] teaches method for monitoring early stage disease progression and determine efficiency of treatment (interpreted by examine as risk factor module));  
and a display interface configured to display the predicted risk of the one or more diabetes- related events (McKenna at [0026] teaches a visual display to display the risk evaluation (interpreted by examine as display interface)).

McKenna does not disclose, however Johnston discloses: 
a mortality module to predict an occurrence of mortality of a patient through the iterative process (Johnston at [0005]-[0006] teach a San Antonio Heart Study (interpreted by examine as mortality module) able of predicting cardiovascular mortality where cardiovascular disease is especially prevalent and predictive of mortality within diabetes); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the modules of McKenna to incorporate mortality module as taught by Johnston, with the motivation of reducing the risk of a microvascular event in a patient (Johnston at [Abstract]).

REGARDING CLAIM 17
McKenna and Johnston disclose the limitation of claim 16.
McKenna further discloses:
The diabetes risk engine system of claim 16, wherein the risk factor is selected from the group consisting of glycosylated hemoglobin (HbAlc), systolic blood pressure (SBP), weight, and low-density lipoprotein cholesterol (LDL-C) (McKenna at [0221] teaches a group consisting glycosylated hemoglobin. At [0027] teaches a group consisting systolic blood pressure and weight. At table 9, Mckenna teaches risk factor including low density lipoprotein (LDL/LDLC) (interpreted by examiner as low density lipoprotein cholesterol (LDL-C))).

REGARDING CLAIM 23
McKenna and Johnston disclose the limitation of claim 16.

The diabetes risk engine system of claim 16, wherein said diabetes-related event is a microvascular event (McKenna at [0271] teaches diabetic condition include microvascular damage)

McKenna does not disclose, however Johnston discloses:
wherein said microvascular event is end stage renal failure (Johnston at [0168] teaches microvascular event is characterized by renal failure, end-stage renal disease or renal death).  

Claims 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Johnston (US 2015/0065421) and in further view of Kim (US 2020/0063089).

REGARDING CLAIM 18
McKenna and Johnston disclose the limitation of claim 16.
McKenna and Johnston do not disclose, however Kim discloses:
The diabetes risk engine system of claim 16, wherein said diabetes-related event is a macrovascular event, wherein said macrovascular event is a stroke (Kim at [0004] teaches diabetes related event macrovascular such as stroke).
It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the modules of McKenna and the module of Johnston to incorporate information regarding macrovascular events such as a stroke as taught by Kim, with the motivation of preventing, improving, or treating diabetes by using natural products which are dietary and have few side effects in the treatment of diabetes (Kim at [0004]).

REGARDING CLAIM 19
McKenna and Johnston disclose the limitation of claim 16.
McKenna and Johnston do not disclose, however Kim discloses:
The diabetes risk engine system of claim 16, wherein said diabetes-related event is a macrovascular event, wherein said macrovascular event is myocardial infarction (Kim at [0004] teaches diabetes related event macrovascular such as myocardial infraction).

REGARDING CLAIM 21
McKenna and Johnston disclose the limitation of claim 16.
McKenna and Johnston do not disclose, however Kim discloses:
The diabetes risk engine system of claim 16, wherein said diabetes-related event is a macrovascular event, wherein said macrovascular event is angina (Kim at [0004] teaches diabetes related event macrovascular such as angina).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Johnston (US 2015/0065421), in view of Kim (US 2020/0063089) and in further view of Barhak (US 2014/0297241).

REGARDING CLAIM 20
McKenna and Johnston disclose the limitation of claim 16.
McKenna and Johnston do not disclose, however Kim discloses:
The diabetes risk engine system of claim 16, wherein said diabetes-related event is a macrovascular event (Kim at [0004] teaches diabetes related event macrovascular), 

, Johnston and Kim do not disclose, however Barhak discloses:
wherein said macrovascular event is congestive heart failure (Barhak at [0007] teaches macrovascular complications such as congestive heart failure).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the modules of McKenna, the module of Johnston and include information regarding macrovascular events such as a stroke of Kim to incorporate information regarding macrovascular events such as congestive heart failure as taught by Barhak, with the motivation of predicting macrovascular complications (Barhak at [0007]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Johnston (US 2015/0065421), in view of Kim (US 2020/0063089) and in further view of Martin (US 2004/0023947).

REGARDING CLAIM 22
McKenna and Johnston disclose the limitation of claim 16.
McKenna and Johnston do not disclose, however Kim discloses:
The diabetes risk engine system of claim 16, wherein said diabetes-related event is a macrovascular event (Kim at [0004] teaches diabetes related event macrovascular), 

McKenna, Johnston and Kim do not disclose, however Martin discloses:
wherein said macrovascular event is revascularization surgery (Martin at [0393] teaches macrovascular disease includes coronary heart disease. [0386] teaches coronary heart disease events include revascularization procedures).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the modules of McKenna, the module of Johnston and include information regarding macrovascular events such as a stroke of Kim to incorporate information regarding macrovascular events such as revascularization surgery as taught by Martin, with the motivation of preventing or reducing the risk of occurrence, or recurrence where the potential exists, of coronary heart disease event, a cerebrovascular event, and/or intermittent claudication (Martin at [0385]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Johnston (US 2015/0065421), and in further view of Clube (US 2016/0017056).

REGARDING CLAIM 24
McKenna and Johnston disclose the limitation of claim 16.
McKenna further discloses:
The diabetes risk engine system of claim 16, wherein said diabetes-related event is a microvascular event (McKenna at [0271] teaches diabetic condition include microvascular damage), 

McKenna and Johnston do not disclose, however Clube discloses:
wherein said microvascular event is blindness (Clube at [2246] teaches microvascular complications in diabetes is the main cause of blindness).  

 to incorporate information regarding microvascular events such as blindness as taught by Clube, with the motivation of enabling tailored medicines that address individual human patient genotypes or phenotypes. (Clube at [0005]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Johnston (US 2015/0065421) and in further view of Rosman (US 2007/0128682).

REGARDING CLAIM 25
McKenna and Johnston disclose the limitation of claim 16.
McKenna discloses:
The diabetes risk engine system of claim 16, wherein said diabetes-related event is a microvascular event (McKenna at [0271] teaches diabetic condition include microvascular damage), 

McKenna and Johnston do not disclose, however, Rosman discloses:
wherein said microvascular event is severe pressure sensation loss (Rosman at [0012] teaches microvascular complications include loss of feeling, altered pressure, severe pain (examiner interprets this as pressure sensation loss)).  

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the modules of Mckenna and the module of Johnston to incorporate information regarding microvascular events such as severe pressure sensation loss as taught .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Johnston (US 2015/0065421) and in further view of Zhong (US 2018/0277246).

REGARDING CLAIM 26
McKenna and Johnston disclose the limitation of claim 16.
McKenna and Johnston do not disclose, however, Zhong discloses:
The diabetes risk engine system of claim 16, wherein said diabetes-related event is an adverse event, wherein said adverse event is severe hypoglycemia (Zhong at [0160] teaches an acute diabetic event such as severe hypoglycemia).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the modules of Mckenna and the module of Johnston to incorporate information regarding microvascular events such as severe hypoglycemia as taught by Zhong, with the motivation of providing a better understanding of how an individual patient's condition is likely to be affected by various actions, or how different therapies or actions could improve regulation of the patient's condition (Zhong at [0004])

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna (US 2012/0328594), in view of Johnston (US 2015/0065421), in view of Zhong (US 2018/0277246) and in further view of Melker (US 2008/00445825).

REGARDING CLAIM 27
McKenna and Johnston disclose the limitation of claim 16.
McKenna and Johnston do not disclose, however, Zhong discloses:
The diabetes risk engine system of claim 16, wherein said diabetes-related event is an adverse event, wherein said adverse event is hypoglycemia (Zhong at [0160] teaches an acute diabetic event such as severe hypoglycemia).

McKenna, Johnston and Zhong not disclose, however Melker further discloses:
Symptomatic hypoglycemia (Melker at [0002] teaches hypoglycemia can be symptomatic or asymptomatic)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the modules of Mckenna, the module of Johnston the information regarding microvascular events such as hypoglycemia as taught by Zhong, to incorporate information regarding microvascular events such as symptomatic hypoglycemia as taught by Melker, with the motivation of identifying consequences relating to abnormal levels of glucose in the blood of humans. (Melker at [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zarkoob (US 2018/0211727) teaches Automated Evidence Based Identification of medical conditions and evaluation of health and financial benefits of health management intervention programs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/L.T.K./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626